Citation Nr: 1612957	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-11 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating for bilateral lumbar laminotomy with decompression, discectomy, and foraminotomies L5-S1 (a low back disability) in excess of 20 percent from January 26, 2011 to October 17, 2013, in excess of 20 percent from March 18, 2014 to September 29, 2014, and in excess of 40 percent from April 1, 2015.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, granted service connection for a low back disability and assigned an initial rating of 20 percent from January 26, 2011.  The Veteran disagreed with the initial rating assigned.  During the pendency of this appeal, the RO has granted a temporary total rating from October 17, 2013, a rating of 20 percent from March 18, 2014, a second temporary total rating from September 29, 2014, and a 40 percent rating from April 1, 2015. Because less than the maximum available benefit for a schedular rating was awarded, and because the higher ratings were not awarded for the entirety of the claims period, the rating issue remain before the Board.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In February 2015, during the pendency of the present appeal, the RO granted service connection for bilateral lower extremity radiculopathy secondary to the service-connected low back disability.  The Veteran did not appeal this decision (rating or effective date) within one year; therefore, the decisions assigning a separate initial rating and effective date became final.  In November 2015 during the pendency of this rating appeal, the RO also granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). That decision has not been appealed; however, it is not final as one year has not passed since the decision was issued.  The Board does not have jurisdiction over these issues.

In an April 2015 Board decision, the back initial rating appeal was remanded to the RO via the Appeals Management Center, in Washington, DC, for additional development.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  As directed by the Board, the RO obtained and associated with the file the Veteran's outstanding VA treatment records, attempted to obtain the necessary authorizations and identified related records for all private treatment providers and hospitalizations, and obtained a new VA examination to help determine the current nature and severity of the Veteran's low back disability, including a neurological evaluation, substantially complying with the prior Board remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In a March 2015 treatment note, the Veteran's psychiatrist reported that the Veteran had filed for benefits from the U.S. Social Security Administration (SSA).  The evidence does not show that the disabilities claimed for SSA purposes or evidence created pursuant to the SSA claim does not pertain to the back disability.  For this reason, the SSA records are potentially relevant to the Veteran's low back disability; therefore, VA should request these records and associate them with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records").

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the VA treatment records since August 2015 and any updated treatment records from all identified private treatment providers.

2. Obtain and associate with the claims file the Veteran's records from SSA.  If the records are not available, that should be noted in the record.

3. If any benefit sought on appeal remains denied, furnish the Veteran and representative a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



